 TYME LITHOGRAPH CORP.Tyme Lithograph Corp., Tyme Graphics Inc., andTyme Letter Services Corp. and Anthony Tesor-iero and William Cruz. Case 2-CA-17827November 19, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTEROn April 23, 1982, Administrative Law JudgeRaymond P. Green issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief and the Re-spondent filed a brief in opposition to the GeneralCounsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I In the second full paragraph of that section of the AdministrativeLaw Judge's Decision entitled "Concluded [sic] Findings," the Adminis-trative Law Judge states that certain knowledge obtained by Arnemanwith regard to the union activities of Anthony Tesoriero "was not of thesort which would cause alarm." We do not agree with this characteriza-tion of the information given to Arneman. However, our disagreementdoes not affect our Decision herein.In the last full paragraph of that same section, the Administrative LawJudge concluded that Fox did not threaten retaliation against WilliamCruz should he seek assistance from the Labor Department. The Admin-istrative Law Judge included in his discussion his own interpretation ofthe comments made by Fox. We find it unnecessary to speculate as towhat Fox may have intended by his comments. In the absence of anydirect evidence of what Fox meant and considering the context in whichthe statement was made, we are of the opinion that there was no threatof retaliation made by Fox to Cruz.issued by the Regional Director for Region 2 on March23, 1981. In essence, the complaint alleges:1. That Respondents unlawfully discharged WilliamCruz and Anthony Tesoriero on January 23 and Febru-ary 3, 1981, respectively, because of their membershipand activities on behalf of District 65, United Auto-mobile, Aerospace and Agricultural Implement Workersof America.2. That Respondents, in late January 1981, "warnedand advised its employees to refrain from engaging in ac-tivities on behalf of the Union and from engaging in con-certed activity for their mutual aid or protection."3. That Respondents, on or about January 23, 1981,"threatened an employee that it would oppose his effortsto obtain unemployment compensation if he sought as-sistance from the Department of Labor."'Based on the entire record herein, including my obser-vation of the demeanor of the witnesses, and after con-sideration of the briefs submitted, I make the following:FINDINGS OF FACT1. JURISDICTIONRespondents are New York corporations located at250 Hudson Street, New York, New York, where theyare collectively engaged in providing commercial print-ing and direct mailing services. They employ in excess of200 people. The parties stipulated that Tyme LithographCorp., Tyme Graphics Inc., and Tyme Letter ServiceCorp., are affiliated business enterprises having, inter alia,common ownership, officers, management, supervision,and common labor policies. It was further agreed thatfor purposes of the National Labor Relations Act, thethree companies comprise a single integrated business en-terprise. 2It is conceded by Respondents that annually they col-lectively derive gross revenues in excess of S500,000 andthat they sell and ship products valued in excess ofS50,000 directly to points outside the State of New York.Accordingly, it is concluded that Respondents are em-ployers engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDIt is admitted and I find that District 65, United Auto-mobile, Aerospace and Agricultural Implement Workersof America, herein called District 65, is a labor organiza-tion within the meaning of Section 2(5) of the Act.DECISIONSTATEMENT OF THE CASERAYMOND P. GREEN, Administrative Law Judge: Thiscase was heard before me in New York, New York, onJanuary 25, 26, 27, and 29, 1982. The initial charge inthis proceeding was filed by Anthony Tesoriero on Feb-ruary 6, 1981, and the first amended charge was filed byWilliam Cruz on February 11, 1981. The complaint wasAt the opening of the hearing, the General Counsel withdrew an al-legation of the complaint alleging "surveillance."2 Eliot Abrams is the president of the three corporations and is the soleshareholder of Tyme Lithograph Corp. and Tyme Letter Service Corp.He is a 50-percent shareholder of Tyme Graphics, which is half ownedby one Hy Drucker. It appears from the record that previously TymeGraphics had been an independent company which did most of its workfor the other two corporations and that it was later brought into partner-ship with them as an affiliated business. The immediate managers ofTyme Graphics are Hy Drucker, Stanley Fox, and Barry Turano.265 NLRB No. 53437 DECISIONS OF NATIONAL LABOR RELATIONS BOARD11l THE ALLEGED UNFAIR LABOR PRACTICESA. Supervisory Status of John Policastri and GeorgeArnemanThe General Counsel alleges, but Respondent denies,that John Policastri and George Arneman are supervi-sors within the meaning of Section 2(11) of the Act.The two individuals involved both have the title of su-pervisor, which is how they are referred to by employ-ees and higher management. Policastri is employed byTyme Graphics and Arneman is employed by TymeLithograph. They each work with printing presses andare "in charge" of the respective printing departments.sWithout seeking to summarize in detail all of the evi-dence relating to the status of these two individuals, therecord indicates quite clearly that each has the responsi-bility of assigning and directing the work of the employ-ees in his respective department and that they exerciseindependent judgment in so doing. The evidence alsodiscloses that Arneman and Plicastri participate in the in-terviewing of job applicants and effectively recommendthe hiring of new employees for their deparments. Addi-tionally, it was disclosed that both have effectively rec-ommended the discharge of employees. Accordingly, itis concluded that both George Arneman and John Poli-castri are supervisors within the meaning of Section 2(11)of the Act.B. The General Counsel's CaseMuch prior to the events herein, District 65 had un-successfully attempted to organize certain employees ofthe Company in 1970 and 1976. The person who was re-sponsible for these past efforts was Ralph Pillegi, an or-ganizer of that Union. It is noted that, previous to theinstant case, no unfair labor practice charge has everbeen filed against Respondents.The two employees who were allegedly dischargedbecause of their union activities, William Cruz and An-thony Tesoriero, were hired as pressmen, respectively,on January 19 and on May 12, 1980.4According to Tesoriero, at the time of his employmentinterview with Dominick Rubino,5he asked Rubino ifthe Company was a union shop. He states that Rubinosaid it was not, and asked why Tesoriero posed thatquestion. Tesoriero states that he told Rubino that hehad previously been employed in a union shop, was amember of District 65, and asked if this would make anydifference as to whether a job would be offered. Accord-ing to Tesoriero, Rubino said it would not make a differ-ence, "not so long as you don't tell anybody." Rubino,although not recalling the details of this particular job in-terview, testified that he never asked any job applicantwhether he was a union member and would never takethat into account in deciding whether to make a joboffer. In this respect he testified that a large segment ofthe industry is unionized and that, if he refused to hirea Apart from the historical fact that Tyme Graphics became an affli-ated company at a somewhat later date, it appears that the preases ofTyme Lithographic are smaller than those of Tyme Graphics.Cruz was on the payroll of Tyme Graphics and Tesoriero was on thepayroll of Tyme Lithograph.·Rubino is a vice president of the three corportions.people because they worked in union shops, he would beforeclosing the Company from getting qualified press-men.Cruz testified that sometime during the summer of1980 he and a group of other employees were talkingwith John Policastri about the discharge of another em-ployee. Cruz states that during this conversation heasked Policastri why the Company did not have a union.According to Cruz, Policastri told the employees to not"even mess with it," and that the Company would ratherfire everybody than have a union. Policastri denied thisassertion, and, although Cruz testified that employeesHarvey Bennett, Albert Robles, and Mike Rios werepresent, none of these employees were produced by theGeneral Counsel to corroborate Cruz' allegation. Basedon the General Counsel's failure to produce corroborat-ing witnesses, and also on demeanor grounds, I shallcredit Policastri's denial.According to Tesoriero, he began talking with a fewother employees about a union sometime in December1980 and that he also talked to some more employees, in-cluding William Cruz, about obtaining union representa-tion in January 1981. In this respect, Tesoriero testifiedthat, since he was a member of District 65, he volun-teered to contact that union. Although not preciselyclear when he did so, it appears that, at some point inJanuary 1981, Tesoriero called Pillegi and arranged forthe latter to meet with several employees on January 23,1981, at a nearby restaurant called Nino's.7On Friday, January 23, Anthony Tesoriero, WilliamCruz, and another employee, Jose Cruz,smet with Pil-legi at Nino's restaurant at or about 12:30 p.m. Accord-ing to their testimony, while they stood outside the res-taurant exchanging greetings, John Policastri and em-ployee Miguel Rios walked by them.9 There is, howev-er, no evidence in this record to suggest that either Poli-castri or Rios knew who Pilegi was or that they wereaware of the meeting. Although there was evidence thatPillegi carried an attache case with the name District 65written on it, the lettering was small or not immediatelynoticeable. It therefore would, in my opinion, be ex-tremely unlikely that a person walking by, as describedby Pillegi and the others, would have noticed the in-scription on Pillegi's attache case. '°* The General Counsel concede that this incident occurred outsidethe 10(b) staute of limitations It is noted that this conversation allegedlytook place when there was no union activity occurring and more than 6months prior to the dischares of Cruz and Tesonero.'According to Tesoriefi, he first contacted Pillegi about 2 weeks afterhe had received a second written warning concerning his latenes. Thiswarning was iuned on or about December 18. 1980.* Jose Cruz. whom William Cruz described a ·life-long friend. wasnot caled as a witness.* On Friday the employees are paid. According to Policstri he. Rios.and Robles normally walk past Nino's Restaurant on the way to a bankwhere they cash their chcks.o At the hearing. Pillegi's attache cae was exhibited to me. The Dis-trict 65 inscription is in relatively small lettering and in the same, butlighter, shade of color as the attache ce itself. At 8 to 10 fet, whichaccording to Pillegi is the closest that Policastri and Rik passed, the in-scription is not readily noticeable and would be seen only if someone waslooking for it.438 TYME LITHOGRAPH CORP.With respect to the above incident, neither Policastrinor Rios recalled any occasion when they passed by therestaurant and observed a group including Tesoriero andWilliam Cruz.At the restaurant, Pillegi talked to the three employeesabout the Union. According to William Cruz, when hesaw Policastri pass by the window on his way back tothe Company, he got nervous and left. Upon the returnof the others, Tesoriero went to William Cruz' depart-ment where he gave Cruz a union card to sign and thenwent downstairs to give the card to Pillegi who waswaiting outside the building. "At or about 4 p.m., on January 23, 1981, Cruz wascalled to a meeting with Policastri and the two produc-tion managers of Tyme Graphics, Stanley Fox and BarryTurano. At this meeting, Cruz was told that he wasbeing let go. According to Cruz, Fox first said that hewas being let go because his production was no good.Cruz states that, when he said that he had received nowarnings about his production, Fox said that a warninghad been issued 2 months before, which Cruz denied re-ceiving. Cruz states that Fox then shifted the reason andsaid that he was being laid off because he was talkingabout the company with other employees. He states thathe told Fox that what he said about the Company toother employees was not their business as long as he didhis work. Cruz testified that at this point Fox said thathe was really being laid off because of lateness and ab-sences. According to Cruz, when he rebutted this asser-tion, Fox said he was being laid off because he could notget along with the other employees and that he was talk-ing about things against company policy. Cruz assertsthat, after being given all those varying reasons for hisdischarge, he told them that what they were doing wasunjustified and that he was going to go to the Labor De-partment "about what they're doing to me." He statesthat Fox replied that "it would only make matters worsefor your unemployment insurance."According to Cruz, he called Barney Turano on Janu-ary 26 to ask permission to pick up some of his personalproperty which he left at the Company. Cruz states thatduring this conversation he asked why he had reallybeen fired. He asserts that Turano said, "Willy, off therecord, you know why you were fired. You were firedbecause of what was happening, things you were saying.You know you wasn't fired because of your production,or your-the things that was said." Cruz states that hethen asked Turano what he was supposed to say to theUnemployment Insurance Agency, whereupon Turanotold him to say he was laid off for lack of work. In fact,Cruz collected unemployment benefits and the Companydid not contest his claim to such benefits.Subsequent to Cruz' discharge on January 23, Tesor-iero was discharged on February 3. A few days beforehis discharge there was an incident involving the em-ployees in his department. It appears that on one after-noon three of the employees in the department (exclud-ing Tesoriero) were asked to work overtime by GeorgeArneman. The employees, led by Bill Tucker, insisted,II Respondents occupy several floors of a 15-story building. Cruz' tes-timony indicates that no one from management was present when hesigned the union card.however, that they should get meal money if they werebeing asked to work overtime. They also told Arnemanthat if they did not get such money they would not workthe overtime. Arneman then spoke to his superior, DaveShaloff, about the situation and was told that the Compa-ny does not provide supper money. At that point, Arne-man told the employees that the Company would notaccede to the demand and that they should therefore gohome for the night. It is noted that, according to Tesor-iero, he was not really involved in the incident, except asa witness, as he had not been asked to work overtimethat night.On the following morning, Rubino called a meeting ofthe department to discuss the events of the precedingday. According to Tesoriero, Rubino told the group thathe could not have incidents like what had occurred lastnight because things like that build a wall between theworkers and management. Tesoriero states that Rubinoalso said that "we are one big happy family" and that"we all have to work together." According to Tesoriero,Rubino then asked each employee to confirm that "weare all one big happy family," but that when he turnedto him (Tesoriero), Rubino said, "we don't need any inci-dents around here do we Tony?" Tesoriero also testifiedthat he did not pay too much attention to what was saidat the meeting, and that he was gazing out the windowbecause it did not involve him.As to the meeting described above, Rubino and Arne-man testified that the former merely told the employeesand Arneman that they should have tried to talk out theproblem the preceding night. They state that Rubinocriticized Arneman for being too abrupt with the em-ployeees and that he criticized the employees for refus-ing to work the scheduled overtime. They both denythat Rubino said anything about building walls or thathe, in any way, threatened the employees.On February 3, 1981, Tesoriero was told by Rubinothat he was being let go. He states that Rubino told himthat the reason for his termination was due to his late-nesses. He testified that, in response, he told Rubino thathe had recently made an effort to get in on time, towhich Rubino said that he had made his mind up about 3weeks before.In support of the General Counsel's claim that theunion activities of Cruz and Tesoriero were known tothe Respondents, he relies, in addition to the Nino res-taurant incident noted above, on a statement by GeorgeArneman. In an affidavit dated February 26, 1981, Arne-man stated:In late January 1981, about 2 weeks before Anthonywas fired, one of the pressman he worked with, Idon't remember his name approached me and toldme Anthony had mentioned the Union to him. Tothe best of my recollection the employee said thatAnthony wasn't speaking to any of them, that is thepressmen he worked with, because he tried to speakto them about the Union and none of them were in-terested. I don't remember whether I mentioned thisto any one else.439 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn relation to the above, Arneman testified that, to thebest of his recollection, it was Bill Tucker who reportedthis to him after he asked Tucker what was troubling Te-soriero. He states that Tucker told him that Tesorierowas mad and not speaking to anyone because when Te-soriero started'talking about a union, none of the em-ployees wanted to listen.12Arneman states that, becauseof the way this was reported to him, he did not think itwas important and therefore he did not mention this con-versation to anyone until after Tesoriero had been dis-charged.C Respondents' DefenseBarney Turano, one of the production managers ofTyme Graphics, testified that the reasons for Cruz' dis-charge were that he was hard to work with, that he wasargumentative, that he was uncooperative, and that hewould accept overtime only at his own convenience.The principal assertion by Respondents as to Cruz wasessentially that, although he was a capable pressman, hisrelationship to his coworkers, as manifested by his be-havior, was unstable and temperamental. In this respectMiguel Rios, one of the pressmen who worked withCruz, testified that Cruz exhibited different types of be-havior; at times being friendly but at other times beingmad at the world. Cruz asserts that he got along wellwith his coworkers and that he never received any warn-ings.John Policastri, Cruz' immediate supervisor, testifiedthat when Cruz began his employment with the Compa-ny in January 1980, he was a good worker who appearedto be happy with his job. He states that, after a period oftime, he observed that Cruz and his helper, Fred Es-trada, began to argue a lot, to the point where on oneoccasion they almost had a fist fight. Soon thereafter, ac-cording to Policastri, Estrada quit and told him that hewas doing so because he could not work with Cruz. Riosalso testified that he observed Cruz and Estrada arguinga good deal and that he too witnessed an incident wherethe two almost came to blows. Rios, although not cer-tain, thought that Estrada quit. He testified that Cruzyelled at Estrada on many occasions, although fromRios' testimony this may have been justified inasmuch ashe acknowledges that Estrada used to loaf a good deal.Cruz concedes that he got angry at Estrada because ofthe latter's laziness, and asserts that Estrada was dis-charged by Policastri with Cruz' approval. Estrada wasnot called as a witness in this proceeding.In any event, the incidents involving Estrada wereover by the summer of 1980 and when he left, EdwardAlicea was hired in August to be Cruz' helper.13At thetime Alicea was hired, he knew nothing about pressesand Policastri instructed Cruz to teach him the oper-" At the time of the hearing Bill Tucker no longer was employed bythe Company, having been discharged on July 23, 1981. His discharge isnot alleged as being unlawful.1' The department employed three pressmen and two helpers. Cruzand Rioa each was assigned a helper, whereas Harvey Bennett, who op-erated a smaller press, did not have one. Alicea was known to Cruz as hehad worked with him at another Company.ation.14According to Policastri and Rios, there soonbegan to arise substantial friction between Cruz andAlicea wherein Cruz was continually yelling at Aliceaand was refusing to answer his questions. Cruz, for hispart, concedes that he yelled at Alicea because he madethe same mistakes and that he at times refused to answerAlicea's questions because he felt that Alicea was notready to understand the answers. According to Rios, butdenied by Cruz, when Alicea asked Rios questions aboutthe presses, Cruz would call him away.'1Alicea, who iscurrently working as Rios' helper, was not called as awitness.Policastri and Rios also testified that there were occa-sions when Rios' helper was out (Albert Robles), andwhere Policastri assigned Alicea to work with Rios.16On those occasions, they testified that Cruz became veryangry and, according to Policastri and Turano, this ledCruz to accuse Policastri of favoring Rios. Cruz ac-knowledges that he did become angry when Alicea wasassigned to work with Rios until it was explained to himthat a helper was needed more at Rios' press.In addition to the above, Policastri and Rios testifiedthat Cruz would often refuse overtime assignments. Inthis respect, it is asserted that, on various occasions whenCruz arrived in the morning, he would announce in aloud and often profane manner that he would not acceptovertime that night. It is noted, however, that overtimewas not mandatory and that Rios also has refused over-time because he moonlighted.According to Turano, Policastri came to him in Octo-ber and complained about Cruz. He states that Policastritold him that Cruz was refusing overtime, that he wasargumentative, and that Cruz was accusing Policastri offavoring Rios. Turano testified that as he had only beenemployed by the Company for a couple of weeks, hetold Policastri to see if he could work out the problemhimself and if he could not, to see Hy Drucker. Turanostates that in November Policastri again came to him andsaid that Cruz was worse than ever. He testified that Po-licastri told him that Cruz was telling Robles that he didnot have to listen to Rios and that he was telling emq-loyees they did not have to listen to the supervisors.Turano also asserts that at this time he received a com-plaint from Alicea to the effect that Cruz was not an-swering his questions and that Cruz would yell at himwhen he sought answers from Policastri. According toPolicastri, in November, he told Turano that Cruz wason Alicea's back and that it would be a good idea to getanother pressman because he was not going to put up14 The operation of of these presses is quite complex and it would takeat least a year for a person to become moderately proficient in their oper-ation.1" Rios testified that his own relationship with Cruz deteriorated afterawhile. He states that when Cru started he helped and advised Cruz asto the operation of the presses, but that later Cruz pointedly resisted andrejected his help. Cruz acknowledges that he had words with Rios be-cause Rios interfered with his jobs. He states that Rios used to come overand check his work and that one day he told Rios that this was none ofhis business. Cruz states that Rios apologized when he told Rios that hedid not like Rios looking over his shoulder.16 The press operated by Rios was bigger than the one operated byCruz and, therefore, when there was only one helper available, he wasassigned to assist Rios.44o FYME LITHOGRAPH CORP.with Cruz' "garbage" anymore. He states that, althoughTurano agreed, Stanley Fox and Hy Drucker told himthat it was the Company's policy not to discharge em-ployees shortly before the Christmas season,'7that Cruzshould be given a chance, and that he might calm down.According to Turano, he spoke with Cruz sometime inmid-November (a week or two before Thanksgiving),and asked Cruz if there was a problem between him andthe other people. He states that Cruz said that Policastriwas favoring Rios, asserting that it was unfair thatAlicea was assigned to Rios whenever Robles wasabsent. Turano asserts that Cruz said that he could notget along with Policastri and could not work with him.He states that he told Cruz that he should talk it outwith Policastri and that after this discussion it was re-ported to him that Cruz was calmer. Cruz denies havingsuch a conversation with Turano.Policastri testified that on one occasion Turano toldhim that he had spoken to Cruz and that Cruz had as-serted that Policastri was showing favoritism towardRios. He says he told Turano that this was not true. Poli-castri states that, on the following day, Cruz told himthat he had told Turano that Policastri favored Rios, andasked what Policastri was going to do about it. Accord-ing to Policastri, he told Cruz that he was not favoringanyone and explained the reason why he assigned Aliceato work with Rios when Robles was absent. He statesthat he asked Cruz why he did not come to him if hehad a "beef" with him and that he told Cruz that he wascrazy. Cruz denies having this conversation with Policas-tri.According to the Company, the above constitutes thebackground against which, when the final incident oc-curred, it was decided to discharge Cruz.'8Accordingto Policastri, about 2 weeks before Cruz was discharged,Albert Robles reported that Cruz had told him that hedid not have to listen to Rios. Policastri states thatRobles further said that he (Robles) then told Cruz to"go fuck himself." (Robles did not testify.) Policastristates that a day or two later he reported this incident toTurano and Fox and informed them that the situationwith Cruz was getting out of hand. He says that he toldthe two production managers, at that time, that Cruzshould be let go. Policastri testified that they agreed andsaid they would take care of it. He places this conversa-tion as taking place about a week or a week and a halfbefore Cruz was terminated.Turano testified that on a Wednesday (2 days beforeCruz was fired), Policastri came into the office and toldthem that Cruz was becoming disruptive and should bedischarged. He states that it was then agreed to dis-charge Cruz, but because it was not a normal termination17 Rubino testified that, as a matter of policy, the Company does notdischarge employees during the Christmas-New Year's season. He statesthat this policy is not merely altruistic but results from the experiencethat it is difficult to obtain qualified people at that time of year becausethey are not likely to leave other companies before bonuses are given.The Company's records tend to support this assertion. Thus, in 1979there were no discharges from November 2, 1979, until February 15,1980. In the next year, there were no discharges from December 2, 1980,to January 23, 1981.18 In addition to the above, Respondents asserts that Crux also got intoarguments with Harvey Bennett, a pressman, and George Arneman.(because not for lateness, absenteeism, or poor work),they decided to consult with Don Rubino. Turano statesthat Rubino asked if Cruz had been spoken to before andthat when he answered affirmatively, Rubino approvedthe discharge. Turano asserts that Rubino said that theyhad to make sure that Cruz got paid for all his time, in-cluding vacation and sick days, and that on the followingmorning (Thursday) he went to the bookkeeping depart-ment where he advised them that Cruz was going to beterminated.Rubino testified that, about a week or so before Cruzwas fired, Fox and Turano called him about the proce-dure for firing Cruz.'9He states that they told him thatthe situation was a little tricky because the discharge wasnot for lateness or because he could not do the job. Ac-cording to Rubino, Fox and Turano reported that theemployee in question20was disruptive and argumenta-tive and that he had problems with his helper and every-one in general. He states that he told them that beforedischarging the man they had to be certain that he hadbeen spoken to and warned. Rubino states that they toldhim that they had spoken to Cruz, whereupon he saidthey could affect the discharge.2' According to Rubino,he had nothing further to do with the discharge of Cruzand except to the extent that he set forth the procedurefor Turano and Fox, he did not make the discharge deci-sion. At the hearing, Rubino testified that his conversa-tion with Fox and Turano took place at least a weekbefore Cruz was discharged, on or about January 14, 15,or 16.As to the decision to discharge Cruz, it is clear fromthe record that, unlike the situation with Tesoriero, dis-cussed below, no effort was made to find a replacementfor Cruz prior to his termination. In this respect, Riostestified that it was only after Cruz was discharged thatPolicastri asked him if he knew of someone to replaceCruz and that he told Policastri that a replacement wasnot needed. It appears that no replacement was in facthired, and that the production was effectuated with theremaining pressmen.Respondents presented two witnesses, Policastri andTurano, who testified about the termination interviewwith Cruz which occurred on Friday, January 23, 1981.In substance, they denied Cruz' assertion that he wasgiven a variety of shifting reasons for his discharge.Thus, according to Policastri, Fox told Cruz that thereason he was being let go was because of his attitudeand because he had given a lot of trouble. Policastristates that Cruz then started yelling that the Companywould not get away with this, that he had spoken to hislawyer, that the Company was prejudiced, and that oneof the reasons he was being let go was because of Rioswhom the Company favored. Turano testified that Foxtold Cruz that he was being let go because Cruz was nothappy with the Company, because of his disruptive be-is In a pretrial affidavit, Rubino sid that in early January Policastri,Turano, and Fox approached him about letting Cruz go because of hisattitude. Policastri testified, however, that he did not speak with Rubinoabout Cruz.'0 Rubino testified that he was not sure if Cruz' name was mentioned.Sa It appears that Tyme Graphics, unlike the other companies, doesnot have a system of issuing written warnings.441 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhavior, and because he was not getting along with hiscoworkers. He states that Cruz became upset and beganto yell that the Company was not going to get awaywith this. He also asserts that Cruz accused the Compa-ny of being prejudiced and that he was being fired be-cause he did not get along with Rios who was favoredover him.Respondents' position regarding Tesoriero is simplythat he was habitually late for work, that this latenessimpeded the scheduling of work for the employees in hisdepartment, and that he was given many warnings aboutthis problem.There is in fact no dispute as to the fact that Tesor-iero, who lives in Staten Island, had difficulty in arrivingat work on time and that this problem began soon afterhe commenced his employment with Tyme Lithographicin May 1980. Also undisputed is the fact that Tesorieroreceived numerous warnings about this problem duringthe course of his employment and was specifically noti-fied that, if he did not improve, his employment wouldbe terminated.22Indeed on August 20, 1980, a writtenwarning was issued to Tesoriero which stated:For the period of 5/14/80 to 8/20/80, three monthsonly, you have been late 38 times and absent 3times. This note is to advise you that unless yourlateness/absentee performance improves consider-ably, we may be forced to make a decision to termi-nate your employment. Your record will be veryclosely watched in the future. We regret having totake these steps, but you leave us no choice.Also, Tesoriero concedes that around December 18,1980, before he contacted District 65, he received an-other written warning with his paycheck.23As to thiswarning, he testified that other employees told him thatthis last warning was a serious matter.According to Rubino, he initially decided to dischargeTesoriero in October. He states that at that time heplaced advertisements in the Daily News for a replace-ment, but was unable to find a qualified person to replaceTesoriero.24Rubino states that he again decided to dis-charge Tesoriero in or about mid-December, but did notdo anything about it until after January 1, 1981, becauseof the Company's policy not to discharge employeesduring the holiday season.25According to Rubino, heagain placed advertisements in the Daily News to run onJanuary 11, 22, 25, and 27, as a result of which he hiredCarlos Miranda. He states that, when Miranda acceptedthe job, he discharged Tesoriero even though Mirandacould not start until March 2, 1981. Rubino denies thathis decision to discharge Tesoriero was motivated be-cause of his union activities and asserts that he was un-22 Tesoriero was hired to replace Vince Edwards who had been dis-charged on April 28, 1980, due to excessive absences and lateness.23 The contents of the December warning are not known to me as thedocument was not available at the hearing."4 Respondents offered into evidence some bills from the Daily Newsshowing that it placed advertisements for a printing employee in October1980 and on January 11, 22, 25, and 27, 1981.'2 Although Tesoriero asserted that after the December 18 warning hemade an effort to arrive on time, his timecards show a continued and ex-cessive problem with latenesses.aware of any such activities before Tesoriero was termi-nated.In relation to Tesoriero's discharge, Respondents of-fered ample evidence establishing that other employeeshave not only received warnings but have been dis-charged for excessive lateness and/or absenteeism. Thus,in support of its contention that Tesoriero was treated ina consistent manner as other employees, Respondents'records disclosed that the following employees were dis-charged for lateness or absenteeism; Eric Weber on July25, 1980, Gregory Washington, August 15, 1980, RayBoone, August 22, 1980, Juan Sandoz, September 5,1980, Millicent Peters, October 3, 1980, Adele Gallo,January 23, 1980,26 Nestor de Jesus, on January 30,1981, Anthony Tesoriero, February 23, 1981, ManuelRivera, June 3, 1981, Gladys Webb, June 19, 1981, JohnAuchinful, August 21, 1981, Milton Meadows, Septem-ber 1, 1981, Robert Wilson, September 11, 1981, andJohn Torres, September 29, 1981.IV. CONCLUDED FINDINGSIt is my opinion that Anthony Tesoriero was not dis-charged because of his efforts to obtain representationfrom District 65. Rather, it is concluded that the solemotivating reason for his discharge was due to his re-peated latenesses about which he had been warned.While it was established that Tesoriero was the em-ployee who contacted the Union and that Foreman Ar-neman learned, about 2 weeks prior to the discharge,that Tesoriero had been talking to other employees abouta union, the undisputed testimony on this point indicatesthat the knowledge he gained was not of the sort whichwould cause alarm. Thus, Arneman's testimony was thatemployee Bill Tucker told him that Tesoriero was angryat the employees because they did not heed his solicita-tions to join the Union.On the other hand, it was established beyond doubtthat Tesoriero had chronic difficulty in arriving at workon time. Moreover, the General Counsel's assertion thatRespondents tolerated and condoned Tesoriero's laten-esses is, in my opinion, wholly untenable in view of theverbal and written warnings given to him and the factthat he admittedly was told on various occasions that,unless he improved, he would be discharged. Indeed thefinal written warning was given to him on December 18,1980, and it seems probable that it was this last warningwhich led Tesoriero to seek the protection of union rep-resentation.It was established to my satisfaction that in October1980, Rubino, having decided that Tesoriero was a liabil-ity to the Company's business, attempted unsuccessfullyto find a replacement for him by placing want ads in theDaily News. It also was established that in January, priorto the meeting at Nino's restaurant, additional want adswere placed in that newspaper on January 11, 22, 25, and27. Thus, it is obvious to me that Respondents sought toreplace Tesoriero prior to the time he engaged in anyunion activity. As noted above, Tesoriero's latenesseswere excessive and, despite his assertion that he made an'6 Adele Gallo was discharged on the same day as William Cruz.442 TYME LITHOGRAPH CORP.attempt to improve after December 18, this assertion wasnot borne out by his timecards. In view of the above,and also the fact that Respondents have demonstratedthat numerous other employees have been discharged forexcessive lateness and/or absenteeim, it is my opinionthat their decision to discharge Tesoriero was justifiedand was not related to his union activities Accordingly,I shall recommend that the complaint be dismissed inso-far as it alleges Tesoriero's discharge to be violative ofthe Act.It also is recommended that the allegation concerningthe alleged threat by Rubino on February I, 1981, be dis-missed. In this respect, the evidence in support of this al-legation was elicited through the testimony of Tesoriero,who stated that he did not pay much attention to whatwas said at this meeting as the subject matter did not in-volve him and that he gazed out the window. Based onthe entire record, the evidence discloses that after certainemployees in Tesoriero's department refused to workovertime, unless they received supper money, Rubinospoke to them and their supervisor the following morn-ing. In substance, the testimony reveals that Rubinomerely sought to iron out the problem which had oc-curred the previous evening, and urged both the employ-ees and the supervisor to try to talk out these kinds ofproblems and be more patient with each other. It is myopinion that Rubino did not, at any time, threaten theemployees in any manner, and I shall recommend thatthis allegation be dismissed as well.The case insofar as it relates to William Cruz is, in myopinion, more uncertain as there appears to be certainelements of Respondent's defense which are problemati-cal. For one thing, whereas Cruz was an employee whoappears to have had difficulty in getting along with hishelpers, his supervisor, and his coworkers, this conditionwas one of extended duration.'7Moreover, the precipi-tating event which, according to Policastri, triggered thedischarge, (i.e., Cruz telling Robles that he did not haveto listen to Rios), was not something new. Thus, accord-ing to Policastri, Cruz had made similar statements toRobles on at least one previous occasion. Additionally,while all of Respondents' witnesses were certain that thedecision to discharge. Cruz was made before January 23,1981 (the date that Cruz met with union organizer RalphPillegi and signed a union card), they were much lesscertain as to when that decision was actually made.Thus, according to Turano, Policastri recommended thatCruz be discharged on January 21, after which Turanoand Fox spoke to Rubino about the procedure. YetRubino testified that Fox and Turano approached himabout discharging Cruz, at least 10 days before January23.28 Policastri, for his part, recalled that the incident" Bred on the totality of the evidence, including Cru' own testimo-ny, I am inclined to believe tht Cruz was in ct.n argumentative em-ployee, whose relationhip to others was marked by eoesmve friction.as As noted above, Rubino, in ha pretrial affidavit rated tht in earlyJanuary 1981, he was approached by Policatri, Turano, and Fox aboutdischarging Cru. Picatri, however, testified that be did not speak toRubino about Cnru. At the hearing, Rubino satified that, although hesaid in hia affidavit that Policastri was involved in the conversation hehad no present reolection of Polictri being presant.with Robles occurred about 2 weeks before Cruz' dis-charge and that he recommended the discharge to Foxand Turano about a week and a half before January 23.I am also disturbed by the fact that whereas Respond-ents sought and obtained a replacement before they dis-charged Tesoriero, it did not do so in Cruz' case. In thisregard, although no replacement was ultimately hired,the testimony of Rios indicates that, immediately afterthe discharge, the Company intended to replace Cru.Thus, Rios testified that, after Cru was fired, Policastriasked him if he knew of anyone to replace Cruz, where-upon Rios offered the opinion that a replacement wasnot necessary. Additionally, although one of the reasonsgiven for Cruz' discharge was his refusal to work over-time on various occasions, it is clear that overtime wasnot mandatory and that other employees, including Rios,refused such overtime work.In the case of Cruz, who concededly was a competentpressman, it may be said that a problematical defense hasbeen offered to rebut a problematical affirmative case. Asto the General Counsel's affirmative evidence, it is notedat the outset that there simply was no credible independ-ent evidence to establish union animus on the part of theRespondent.'" Moreover, if there are problems with cer-tain aspects of the Company's defense, there are, in myopinion, even greater problems with the evidence reliedon by the General Counsel to establish that Respondentshad knowledge of Cruz' union activities.It may be recalled that except for some nonspecifictestimony that Tesoriero talked to Cruz and others abouta union sometime in January 1981, Cruz' only tangibleinvolvement with the Union occurred on January 23when he, along with Tesoriero and Jose Cruz, went toNino's restaurant to meet with union organizer RalphPillegi, after which he signed a union card. Thus, unlessthe Company's agents were aware of the planned meet-ing beforehand, witnessed this meeting when it occurred,or witnessed Cruz signing a union card after lunch, therewas very little time within which Respondents couldhave obtained knowledge of Cruz' union activity prior tohis discharge. Clearly, there was no evidence to establishthat any of the Respondents' agents or supervisors wereapprised that the meeting was to take place or who wasto attend. Also, there is no evidence to show that anyagents or supervisors witnessed or were made aware ofthe fact that Cruz signed a union card on that date. Thatleaves the testimony of Cruz, Tesoriero, and Pillegi tothe effect that when they were gathered outside Nino'srestaurant, Policastri and Rios happened to pass by ontheir way to the bank. Yet, even assuming that this oc-curred, there was no evidence to establish that Policastrior Rios knew who Pillege was, and, based on my obser-vation of Pillegi's attache case, it is highly unlikely thatthey could have noticed the name District 65 printed onit, as they walked by.'0as As noted above, I have not credited Cmu' aorroborated iothat some time in the summa of 190. Poicstri told a group of employ-en that the Company would dischare the employees before allowing aunionm to come in.o The Oeneral Couel asserts that Policastri or Rioa would haveknown Pillegi becaue the latter wa involved in org-nizational efforts atthe Respondents in 1970 and 1976. This, however, is sheer speculation inmy view.443 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel also offers George Arneman'sstatement to establish company knowledge of Cruz'union activity. Thus, as Arneman admitted that hebecame aware, through Bill Tucker, that Tesoriero wastalking to employees about a union about 2 weeks beforeFebruary 3, the General Counsel asserts that it "wouldbe unrealistic not to infer that the pressman who broughtto Arneman's ear the tale of Tesoriero's union activityalso informed on Cruz."s1Nevertheless, as the GeneralCounsel recognizes, this hypothesis is one based on infer-ence, and I cannot help but wonder why that inferencewas not fleshed out through at least an attempt to securethe testimony of Bill Tucker. After all, Tucker had beendischarged by Respondent before the commencement ofthe hearing, and he therefore would hardly be a witnesswho could be expected to favor Respondents' cause.Moreover, given Arneman's unrebutted testimony to theeffect that Tucker told him that Tesoriero's efforts to in-terest the employees in a union had met with consider-able resistence, this news would hardly give rise to a fearthat unionization was imminent.It is well settled that an employee may be dismissedfor any reason, or no reason at all, so long as union ac-tivity is not the basis for the discharge.32The issuetherefore is one of motive. In this respect, it has beenstated, "determining the actual motive behind the dis-missal of an employee is of course often an extremelydifficult task, dependent principally upon circumstantialevidence and conduct.asIn the present case, the balance of the evidence con-vinces me that the General Counsel has not met hisburden of persuasion.34As I have previously indicated,there is simply no credible evidence to establish that em-ployer harbored union animus. Also, it is my opinion thatthe evidence presented by the General Counsel to estab-lish that Respondents were aware of Cruz' union activi-ties does not withstand scrutiny. Therefore, in the ab-sence of evidence showing union animus, and in the ab-sence of convincing direct or circumstantial evidence asto company knowledge35of Cruz' activities prior to his"1 Since Arneman placed his conversation with Tucker as havingtaken place about 2 weeks before February 3, it is possible that it couldhave occurred either before or after Cruz was discharged. However, asCruz' union activity essentially occurred on January 23, it is more prob-able that the conversation took place after that date and during theperiod of time when Tesoriero was soliciting other employees (apparent-ly with little success) to sign District 65 union cards which he first ob-tained on January 23."s Lawson Milk Company v. N.LR.B., 317 F.2d 756, 760 (6th Cir.1963), Auto-Truck Federal Credit Union, 232 NLRB 1024, 1027 (1977).ss N.LR.B. v. Hotel Conquistador, Inc d/b/a Hotel Tropicana, 398F.2d 430, 435 (9th Cir. 1968)."4 I do not believe that the Board in Wright Line a Division of WrightLine. Inc, 251 NLRB 1083 (1980), intended to indicate that if the Oener-al Counsel presents sufficient evidence to withstand a motion to dismissafter presenting his direct case, that respondent then has the burden ofproving the nondiscriminatory nature of a discharge. That is, my readingof the Board's decision is that the Board did not mean to shift the ulti-mate burden of persuasion from the General Counsel to the respondent.Wright Line. supra at fn. II. See also Webb-Centric Construction, 254NLRB 1181 (1981).3" It is well settled that knowledge of organizational activity may beestablished through circumstantial evidence. See Long Island Airport Li-monsine Service Corp, 191 NLRB 94, fn 3 (1971). In the present case,however, as Cruz' union activities occurred on January 23 at or about12:30 to I p.m., and his discharge occurred at or about 4 p.m., there wasdischarge, it is my opinion that the General Counsel'scase must fail. Accordingly, based on the record as awhole, it is concluded that the General Counsel has notestablished, by a preponderance of the evidence, that Re-spondents discharged Cruz because of his union activi-ties.The final issue relates to Cruz' testimony that at histermination interview on January 23, when he stated thathe was going to bring a complaint to the Department ofLabor concerning his discharge, Fox responded that, ifhe did, it would only make matters worse for his unem-ployment insurance benefits. It is the General Counsel'stheory that Cruz' assertion that he would file some typeof complaint regarding his discharge with the Depart-ment of Labor constituted protected concerted activitywithin the meaning of Section 7 of the Act. However,assuming that Fox did make such a statement, it is notedthat Cruz did not say what type of relief he intended toseek from that agency and Fox could reasonably have as-sumed that Cruz was simply talking about filing for un-employment insurance benefits with the New York StateDepartment of Labor which handles such matters. SinceFox felt that the discharge of Cruz was for cause, itwould not be unreasonable for him to tell Cruz that theCompany would oppose a claim for unemployment bene-fits. In this context, such a statement, if made, cannot beconstrued as a threat of retaliation but simply as a state-ment that the Company believed that Cruz' dischargewas for cause and therefore he would not be entitled tosuch benefits.36In any event, whatever was said by Foxon January 23, it was, in essence, retracted almost imme-diately thereafter. Thus, according to Cruz, when hespoke to Turano on January 25, he asked what he shouldsay when he filed for unemployment benefits and wastold to say that he was laid off for lack of work, a reasonwhich would entitle Cruz to receive such benefits.Indeed, when Cruz did file for unemployment insurance,his claim was not contested by the Employer.CONCLUSIONS OF LAW1. Respondents constitute a single integrated enterprisewhich is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. District 65, United Automobile, Aerospace and Ag-ricultural Implement Workers of America, is a labor or-ganization within the meaning of Section 2(5) of the Act.3. John Policastri and George Arneman are supervi-sors within the meaning of Section 2(11) of the Act.4. Respondents have not engaged in any conduct vio-lative of the Act.Based on the entire record in this proceeding, I there-fore make the following recommended:precious little time within which the Company could have learned of hisunion activities unless Policastri did in fact pass by Nino's restaurant andwas aware that the group was talking to a union organizer.'6 See Inked Ribbon Corp, 241 NLRB 7, 12, 13 (1979).444 TYME LITHOGRAPH CORP. 445ORDER 7It is hereby ordered that the complaint be and ithereby is dismissed in its entirety.3s In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.